Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 For Further Information Call: Walter A. Shephard Vice President Finance, CFO, and Treasurer Voice: 860-704-3955 inquire@zygo.com For Immediate Release ZYGO ANNOUNCES SECOND QUARTER FISCAL 2008 RESULTS MIDDLEFIELD, CT, JANUARY 31, 2008  Zygo Corporation (NASDAQ: ZIGO) today announced net earnings of $1.2 million, or $0.07 per diluted share, for the second quarter of fiscal 2008. This included a one-time pre-tax charge of $1.5 million ($0.9 million net of tax) to fully reserve for a promissory note issued during the quarter pertaining to a potential acquisition of an unrelated third party. Excluding this charge, the Companys net earnings would have been $2.1 million, or $0.12 per diluted share. For the second quarter of fiscal 2007, the Company had net earnings of $3.7 million, or $0.20 per diluted share. For the first six months of fiscal 2008, the Company recorded net earnings of $0.2 million, or $0.01 per diluted share, as compared with net earnings of $7.4 million, or $0.40 per diluted share, for the first six months of fiscal 2007. Excluding the $1.5 million charge, the
